 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RONALD JOSEPH PEREIRA,                            No. 2:14-cv-0530 KJM AC P
12                       Petitioner,
13           v.                                         ORDER
14    GARY SWARTHOUT, Warden,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 16, 2019, the magistrate judge filed findings and recommendations, which

21   were served on the parties and which contained notice to that any objections to the findings and

22   recommendations were to be filed within twenty-one days. ECF No. 44. Neither party has filed

23   objections to the findings and recommendations.

24          Although it appears from the file that petitioner’s copy of the findings and

25   recommendations was returned, petitioner was properly served. It is the petitioner’s

26   responsibility to keep the court apprised of his current address at all times. Pursuant to Local

27   Rule 182(f), service of documents at the record address of the party is fully effective.

28   ////
                                                        1
 1              The court presumes that any findings of fact are correct. See Orand v. United States,
 2   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed
 3   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
 4   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 5   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 6   supported by the record and by the proper analysis.
 7              Accordingly, IT IS HEREBY ORDERED that:
 8              1. The findings and recommendations filed December 16, 2019, ECF No. 44, are adopted
 9   in full.
10              2. The petition for writ of habeas corpus is denied.
11              3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
12   § 2253.
13   DATED: February 18, 2020.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
